Citation Nr: 1712271	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-42 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for bilateral leg disability distinct from service-connected radiculopathy of the bilateral lower extremities.

3.  Entitlement to service connection for bilateral arm disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for bilateral foot disability.

(The claim of entitlement to relief from the payment of attorney's fees in the amount of $16,784.49 is the subject of a separate decision of the Board.)




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in March 2016.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for disabilities of the both arms, knees, and feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hand disability.

2.  The Veteran does not have bilateral leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in November 2007.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained, to the extent identified and available.  

The Board notes that pursuant to its March 2016 remand, the AOJ sent the Veteran a letter in July 2016 attempting to identify the physician that the Veteran had previously identified as "Dr. Ross" in order to obtain potentially relevant medical records.  Later in July 2016, the Veteran indicated that such records would be unavailable and requested that VA adjudicate his claim.  The Board finds that the AOJ undertook all appropriate efforts to obtain such records, and it will proceed in adjudicating the Veteran's claims.  Furthermore, the Board is denying the Veteran's claims because the weight of the evidence does not support a finding that the Veteran has shown a current disability; the absence of records from a period well before the Veteran's date of claim-1975 to 1978-does not prejudice the Veteran.  

The Veteran was provided with examinations addressing his bilateral hand and leg disabilities in March 2014.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran presented testimony in a March 2012 videoconference hearing before the undersigned, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran submitted a statement that was treated as a claim of entitlement to service connection for bilateral hand disability in October 2007.  In December 2009, the Veteran's hands were noted to be normal with a full range of motion and without pain or instability.  The Veteran was assessed with pain.  The Veteran underwent a VA examination in March 2014, at which time the examiner found that the Veteran had never had a disability of the hands or fingers.  The examiner noted that February 2014 imaging studies of the Veteran's hands showed no abnormal findings.  

With respect to the Veteran's claim for leg disability, the Board initially notes that this discussion excludes both the radiculopathy of the lower extremities for which the Veteran is already service-connected and the knee disability that is the subject of the Board's remand.  With that said, the Veteran submitted a statement that was treated as a claim of entitlement to service connection for a bilateral leg disability in October 2007.  In December 2009, January 2010, and July 2010, the Veteran's bilateral hips, thighs, and lower legs were noted to be normal with a full range of motion and without pain or instability.  The Veteran underwent a VA examination in March 2014, at which time the examiner found that the Veteran had never had a disability of the bilateral hip or thigh.  The examiner noted that February 2014 imaging studies of the Veteran's bilateral hips showed no abnormal findings.  

Thus, upon review of the record, the Board cannot find evidence that a clinician has actually diagnosed the Veteran with a disability of the hands, nor has any clinician diagnosed the Veteran with a disability of the legs that is distinct from the lower extremity radiculopathy for which the Veteran is already service connected.   Instead, clinicians have simply acknowledged the Veteran's subjective complaints of pain, which, considered with the totality of the evidence, is insufficient to demonstrate the presence of a current disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran indeed believes that he experiences symptoms of a bilateral hand or leg disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a bilateral hand or leg disability.  

In sum, the Board concludes that the criteria for service connection for a bilateral hand disability and bilateral leg disability have not been met, and the claims are denied.  


ORDER

Service connection for bilateral hand disability is denied.  

Service connection for bilateral leg disability distinct from service-connected radiculopathy of the bilateral lower extremities is denied.  


REMAND

Additional development is required with respect to the Veteran's claims of entitlement to service connection for a bilateral arm disability, a bilateral knee disability, and a bilateral foot disability.  In April 2012, the Board remanded these claims, in part, in order to afford the Veteran with an examination addressing the etiology of his claimed disabilities.  

The Veteran underwent such an examination in March 2014, at which time the examiner diagnosed the Veteran with a bilateral shoulder strain.  The examiner did not, however, opine as to whether the Veteran's bilateral shoulder strain was related to the Veteran's service.  The Veteran's claim must again be remanded in order to obtain an etiological opinion addressing the Veteran's bilateral shoulder disability.  

The March 2014 examiner diagnosed the Veteran with patellofemoral syndrome of both knees without offering an opinion regarding the etiology of the Veteran's bilateral knee disability.  In May 2014, upon review of the record and without physical examination of the Veteran, a separate examiner found that it was less likely than not that the Veteran's knee disability was related to his service.  With that said, the May 2014 opinion provider indicated that she had not reviewed pertinent evidence, including the March 2014 examination report stating that the Veteran had a current bilateral knee disability or the Veteran's service treatment records.  This opinion is flawed because it is not based on a review of the pertinent evidence of record, and the Veteran's claim must again be remanded in order to obtain an etiological opinion addressing the Veteran's bilateral knee disability.  

The March 2014 examiner diagnosed the Veteran with hammer toes, hallux valgus, and bilateral plantar fasciitis.  The examiner did not, however, opine as to whether the Veteran's diagnosed foot disabilities were related to the Veteran's service.  The Veteran's claim must again be remanded in order to obtain an etiological opinion.  

Additionally, following the Veteran's March 2014 examination, an August 2015 rating decision awarded the Veteran service connection for a back disability, a neck disability, and radiculopathy of the lower extremities.  On remand, an examiner should address whether the Veteran's claimed bilateral arm disability, bilateral knee disability, and bilateral foot disability are secondarily related to his now service connected back, neck, and leg disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, or multiple examinations, if necessary, to determine the nature and etiology of his bilateral arm disability, bilateral knee disability, and bilateral foot disability.  The examinations should preferably be conducted by examiners who have not previously examined the Veteran in connection with this appeal.  After examining the Veteran and reviewing the Veteran's claims file, the examiner should:

a) Describe and diagnose the Veteran's bilateral arm, bilateral knee, and bilateral foot disabilities.  With respect to the claimed bilateral arm and bilateral knee disabilities, address whether the diagnoses of the March 2014 examiner of bilateral shoulder strain and patellofemoral syndrome support a finding that the Veteran had a chronic bilateral arm or knee disability.  

b) With respect to all diagnosed chronic disabilities of the bilateral arms, knees, or feet, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's disabilities:

i) began during or was otherwise caused by his military service, or;

ii) were caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected back disability, neck disability, or radiculopathy of the legs.  

2.  Then, readjudicate the issues of entitlement to service connection for bilateral arm, bilateral knee, and bilateral feet disabilities.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


